DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Species A and Species ii in the reply filed on March 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 14, 2019 and February 25, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. foreign patent document CN106707487A, of record,  using US Patent Application Publication 2018/0180865, of record, as an English translation.
Regarding claim 12 Ma discloses a method for visualizing an object region with the surgical microscope (see figure 8) comprising: an illumination device including a light source (e.g. light source 81) configured to emit illumination light to propagate along an illumination beam path (see figure 8) and to illuminate an object region including an object plane (e.g. plane 89); an observation device (paragraph [44, 60 & 63-64] “human eye, other image receiving means, an observation instrument such as a camera” e.g. 96) defining an observation beam path (see figure 8) and being configured to image the object region into an observation plane (axiomatic); a first polarizer (e.g. first polarizer 83) configured to be coupled into the illumination beam path (see figure 8) and having a first orientation to polarize the illumination light (axiomatic); a second polarizer (e.g. second polarizer 92) configured to be coupled into the observation beam path (see figure 8) and having a second orientation at an angle between 80° and 100° relative to the first orientation (inter alia paragraph [0061] “the first and second polarizers may be inter alia paragraph [0074] “between 500 nm and 550 nm”), the first polarizer (e.g. 83) is coupled into the illumination beam path (see figure 8), and the second polarizer (e.g. 92) is coupled into the observation beam path (see figure 8), the method comprising: coupling the first polarizer into the illumination beam path; orienting the first polarizer in the first direction to polarize the illumination light, illuminating the object region in the object plane with the illumination light in the first mode, wherein the illumination light is polarized in the first orientation and has a first wavelength range between 430 nm and 570 nm; coupling the second polarizer into the observation beam path; orienting the second polarizer to have the second orientation at the angle between 80° and 100° relative to the first orientation; and observing the illuminated object region with the observation device through the observation beam path (regarding the method in the body of the claim – under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02; in this case the body of the claim recites the normal use of the device in preamble and is rejected as inherent).
Regarding claim 13 Ma discloses the method as claimed in claim 12, as set forth above.  Ma further discloses it is further comprising: limiting a visualization of the object region in the first mode to a depth in a range between 300 m to 800 m (inherent given the similar structure and wavelengths, see instant application paragraph [0049] discussing that this is “a synergy effect exists between the selected wavelength range and the use of the polarizers”).
Regarding claim 14 Ma discloses the method as claimed in claim 12, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the first wavelength inter alia figure 7).
Regarding claim 15 Ma discloses the method as claimed in claim 12, as set forth above.  Ma further discloses wherein, in the first mode, the light source emits the illumination light only in the first wavelength range between 430 nm and 570 nm (inter alia paragraph [0074] “an LED green light source …”).
Regarding claim 18 Ma discloses a method (under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) see MPEP 2112.02) for visualizing an object region (see figure 8), the method comprising: providing an illumination device including a light source (e.g. 81) emitting illumination light to propagate along an illumination beam path and to illuminate an object region including an object plane (e.g. 89) and a first polarizer (e.g. 83) configured to be coupled into the illumination beam path; coupling the first polarizer into the illumination beam path and orienting the first polarizer in a first orientation to polarize the illumination light; illuminating, in a first mode, the object region in the object plane with the illumination light polarized in the first orientation, wherein a wavelength of the illumination light is in a first wavelength region within an absorption spectrum of hemoglobin and below 570 nm (inter alia paragraph [0027] “a light source with a central wavelength of between 500 nm and 550 nm, for example 525 nm, may be used in a working mode of increasing contrast for blood observation”); coupling a second polarizer (e.g. 92) having a second orientation at an angle between 80° and 100° relative to the first orientation into an observation beam path of an observation apparatus (inter alia paragraph [0061] “the first and second polarizers may be configured to be adjustable relative to each other, and it will suffice that they intersect with each other without having to be exactly perpendicular to each other”); imaging the object region into an observation plane (e.g. 
Regarding claim 19 Ma discloses the method as claimed in claim 18, as set forth above.  Ma further discloses wherein, in the first mode, an intensity of the illumination light in the wavelength range above 570 nm is lower than the intensity in the remaining wavelength ranges by at least a factor of 5 (implicit given paragraphs [0027 & 0064]).
Regarding claim 20 it is noted that the limitations of claim 20 are the same as the limitations of claim 13 and claim 20 is rejected for the same reasons.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. US Patent Application Publication 2010/0321773; in regards to a similar invention.
Utsugi et al. US Patent Application Publication 2010/0277794; in regards to a similar invention.
Liu et al. US Patent Application Publication 2010/0085637; in regards to a similar invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                             April 6, 2021